                  IN THE UNITED STATES DISTRICT COURT FOR THE
                             EASTERN DISTRICT OF VIRGINIA
                                      Alexandria Division


 TRUSTEES OF THE PLUMBERS AND PIPEFITTERS )
   NATIONAL PENSION FUND,                 )
                                          )
            Plaintiffs,                   )
                                          )                          l:18-cv-1473(LMB/TCB)
      V.                                  )
                                          )
 HIRSCH & CO. LLC,                        )
                                          )
            Defendant.                    )

                                            ORDER


       On May 3, 2019, a magistrate judge issued a Report and Recommendation (the "Report")

recommending that a defaultjudgment be entered against Hirsch & Co. LLC ("defendant")in a

total amount of$53,996.94, as follows:(i) $49,252.71 in unpaid contributions, liquidated

damages,and interest in favor ofthe Trustees ofthe Plumbers and Pipefitters National Pension

Fund (the "National Pension Fund");(ii) $1,797.44 in unpaid contributions, liquidated damages,

and interest in favor ofthe Trustees ofthe International Training Fund (the "International

Training Fund"); and (iii) $2,152.50 in attorneys' fees and $794.29 in costs in favor of both

plaintiffs. The Report also recommended that defendant be required "to submit all payroll

books and records" to plaintiffs and to cooperate with plaintiffs designated certified public

accounting firm to complete a payroll compliance review at defendant's expense. The Report

advised the parties that any objection to its findings or recommendations had to be filed within

fourteen(14)days and that failure to file timely objections would waive appellate review of any

judgment based on the Report. As of May 20,2019, neither party has filed an objection.

       The magistrate judge correctly found that this Court has subject matter jurisdiction over

this civil action under 28 U.S.C. §§ 1132, 1145, and 185. Personal jurisdiction and venue are

both proper because the relevant benefit plans are administered within this judicial district. The
magistrate judge also correctly concluded that service of process was appropriately effected

under Rule 4(h)ofthe Federal Rules of Civil Procedure. Although defendant's manager, who

is defendant's authorized representative, was served on February 1, 2019, defendant has not

appeared, filed an answer or responsive pleading, or otherwise participated in these proceedings.

        Having fiilly reviewed the Report, case file, and plaintiffs motion for defaultjudgment,

along with the supporting memorandum and attachments thereto, the Court adopts the findings of

fact and conclusions oflaw contained in the Report as its own. Accordingly, plaintiffs Motion

for Default Judgment[Dkt. No. 17] is GRANTED,and it is hereby

        ORDERED thatjudgment be and is awarded against defendeint in a total amount of

$53,996.94, as follows:(i)$39,388.46 in unpaid contributions, $4,901.44 in liquidated damages,

and $4,962.81 in accrued interest in favor of the National Pension Fund;(ii) $1,308.10 in unpaid

contributions, $340.92 in liquidated damages,and $148.42 in accrued interest in favor ofthe

International Training Fund; and (iii)$ 2,152.50 in attorneys' fees and $794.29 in costs in favor

of both plaintiffs; and it is further

        ORDERED that defendant submit all payroll books and records to plaintiffs and

cooperate with plaintiffs' designee, Salter & Company LLC,to complete a payroll compliance

review at defendant's expense for the period running from January 1,2015 through the date the

audit can be conducted.


        The Clerk is directed to enter judgment in favor of plaintiffs under Fed. R. Civ. P. 55 and

to forward copies ofthis Order to counsel ofrecord for plaintiffs and to defendant at its address

of record.


        Entered this c^/ day of May,2019.

Alexandria, Virginia                                                         ,,
                                                                             fsr
                                                             Leonie M. Brinkema
                                                             United States District Judge
                                                 2
